ACCEPTED
                                                                                                                                       06-15-00194-CR
                                                                                                                            SIXTH COURT OF APPEALS
                                                                                                                                  TEXARKANA, TEXAS
Appellate Docket Number:        06-15-00194-CR                                                                                  11/17/2015 11:26:30 AM
                                                                                                                                      DEBBIE AUTREY
                                                                                                                                                CLERK
Appellate Case Style: Style:    Natalie Ausbie Reynolds
                          Vs.   State of Texas

                                                                                                                 FILED IN
Companion Case:                                                                                           6th COURT OF APPEALS
                                                                                                            TEXARKANA, TEXAS
                                                                                                         11/17/2015 11:26:30 AM
                                                                                                              DEBBIE AUTREY
Amended/corrected statement:                                                                                      Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Natalie                                                        Lead Attorney
Middle Name: Ausbie                                                    First Name:          Michael
Last Name:      Reynolds                                               Middle Name:
Suffix:                                                                Last Name:           Mowla
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond: $10,000.00                                                 Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Michael Mowla, PLLC
                                                                       Address 1:           P.O. Box 868
                                                                       Address 2:
                                                                       City:                Cedar Hill
                                                                       State:       Texas                        Zip+4:   75106
                                                                       Telephone:           972-795-2401           ext.
                                                                       Fax:         972-692-6636
                                                                       Email:       michael@mowlalaw.com
                                                                       SBN:         24048680

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Nobie
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Walker
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed             District/County Attorney
Pro Se:                                                                             Retained                  Public Defender
                                                                                Firm Name:              Hunt County District Attorney
                                                                                Address 1:           2507 Lee Street
                                                                                Address 2:
                                                                                City:                Greenville
                                                                                State:       Texas                       Zip+4:    75401
                                                                                Telephone:           903-408-4180           ext.
                                                                                Fax:         903-408-4296
                                                                                Email:       nwalker@huntcounty.net
                                                                                                                                    Add Another Appellee/
                                                                                SBN:         20717620                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:           jury or   non-jury?
                                       Public Administration
or type of case):                                                               Date notice of appeal filed in trial court: 10/26/2015
Type of Judgment: Bench Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 10/20/2015
Offense charged: Official Oppression                                            Punishment assessed: One year jail, probated for two years

Date of offense:     06/14/2012                                                  Is the appeal from a pre-trial order?       Yes        No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    354th District Court                                             Clerk's Record:
County: Hunt County                                                        Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):             29263                    Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                     If yes, date requested: 10/26/2015
                                                                           If no, date it will be requested:
First Name:       Richard                                                  Were payment arrangements made with clerk?
Middle Name:                                                                                                        Yes      No   Indigent
Last Name:        Beacom
Suffix:
Address 1:        2500 Lee Street
Address 2:
City:             Greenville
State:    Texas                       Zip + 4: 75401
Telephone:        (903) 408-4194          ext.
Fax:      (903) 408-4218
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?       Yes      No
Was reporter's record requested?          Yes         No
Was the reporter's record electronically recorded?            Yes   No
If yes, date requested: 10/26/2015
Were payment arrangements made with the court reporter/court recorder?               Yes        No      Indigent



    Court Reporter                               Court Recorder
    Official                                     Substitute


First Name:       Judith
Middle Name:
Last Name:        Snyder
Suffix:
Address 1:        P.O. Box 1586
Address 2:
City:             Greenville
State:    Texas                       Zip + 4: 75403
Telephone:        903-268-7001            ext.
Fax:
Email:


                                                                     Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: 11/17/2015

                                                                                      State Bar No: 24048680
Printed Name:

Electronic Signature: /s/ Michael Mowla                                               Name: Michael Mowla
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on 11/17/2015                 .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Michael Mowla
                                                                         (Optional)

                                                                  State Bar No.:      24048680
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: 11/17/2015
Manner Served: Email
First Name:       Nobie
Middle Name:
Last Name:        Walker
Suffix:
Law Firm Name: Hunt County District Attorney
Address 1:        2507 Lee Street
Address 2:
City:             Greenville
State     Texas                     Zip+4: 75640

Telephone:        903-408-4180        ext.
Fax:      903-408-4296
Email:    nwalker@huntcounty.net




                                                     Page 5 of 5
 STATE OF TEXAS

 vs.

 NATALIE AUSBIE REYNOLDS

                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF THE COURT:

       Defendant Natalie Ausbie Reynolds gives this written notice of appeal to the Court of

Appeals of the State of Texas from the judgment of conviction and sentence rendered against

Defendant

                                            Respectfully submitted,

                                            Michael Mowla
                                            P.O. Box 868
                                            Cedar Hill, Texas 75106
                                            Phone:972-795-2401
                                            Fax:972-692-6636
                                            michael@mowlalaw.com
                                            Texas Bar No. 24048680
                                            Attorney for Defendant


                                            (\owl
                                            Is/ Michael Mowla
                                            Michael Mowla




                                               1
                                     Certificate of Service

      I certify that on October 23, 2015, a true and correct copy of this document was served on
Hunt County District Attorney Nobie Walker, 2507 Lee Street, Greenville, TX 75401, phone
903-408-4180, fax 903-408-4296, nwalker@huntcounty.net, by email.


                                            !loJ-e..
                                            Is/ Michael Mowla
                                            Michael MowJa




                                                2
                                            NO. 29263

 STATE OF TEXAS                                   §     IN THE 354th JUDICIAL OCT 2 G
                                                  §                                  2015
 vs.                                              §     DISTRICTCO~!e C";ft,~                  ifM     \
                                                  §                            RK, Dlsrmcr c     "-\..J
                                                                                            OURtHu
 NATALIE AUSBIE REYNOLDS                          §     HUNT COUNTY, TEXAS                     ' NT co.,   rx


              REQUEST FOR PREPARATION OF REPORTER'S RECORD
                AND DESIGNATION OF MATTERS TO BE INCLUDED

TO THE CLERK AND COURT REPORTER OF SAID COURT:

       Defendant requests the court reporter or reporters who made the record in this cause to

prepare a reporter's record, and that the testimony included in the reporter's record be in question

and answer form. The dates of the hearings and trials in this case include the trial held on

October 20, 2015.

       Defendant designates that the following matters be included in the reporter's record:

       1.      Testimony of all witnesses, heard in and outside the jury's presence, including

questions and objections of counsel and the ruling and remarks of the Court made on such

testimony;

       2.      Arguments and opening and closing statements of counsel, including objections of

counsel and the ruling and remarks of the Court made on such arguments and objections;

       3.      All matters heard including pretrial, trial and posttrial hearings, charge

conferences and bench conferences, objections, rulings, and remarks of the Court made on such

matters;

       4.      All bills of exception and testimony thereon, including objections of counsel, and

the ruling and remarks of the Court made on such bills of exception and objections;


                                                  1
        5.      Testimony taken during sentencing proceedings, including arguments and

objections of counsel, and the ruling and remarks of the Court made on such testimony and

arguments;

        6.      Testimony taken during motion for new trial proceedings, including arguments

and objections of counsel, and the ruling and remarks of the Court made on such testimony and

arguments; and

        7.      All exhibits offered or introduced into evidence.

        8.      All exhibits offered or introduced for record purposes only.

        Defendant prays that this Court grant this request, and order preparation of the reporter's

record in this case.

                                              Respectfully submitted,

                                              Michael Mowla
                                              P.O. Box 868
                                              Cedar Hill, Texas 75106
                                              Phone:972-795-2401
                                              Fax: 972-692-6636
                                              michael@mowhil.aw.com
                                              Texas Bar No. 24048680
                                              Attorney for Defendant


                                               Ao}l
                                              /s/ Michael Mowla
                                              Michael Mowla




                                                  2
                                     Certificate of Service

      I certify that on October 23, 2015, a true and correct copy of this document was served on
Hunt County District Attorney Nobie Walker, 2507 Lee Street, Greenville, TX 75401, phone
903-408-4180, fax 903-408-4296, nwalker@huntcounty.net, by email.



                                            ~M0:
                                            Michael Mowla




                                                3
                                                                                A7
•'


                                                  NO. 29263

      STATE OF TEXAS                                  §
                                                      §
      vs.                                             §
                                                      §
      NATALIE AUSBIE REYNOLDS                         §    .HUNT COUNTY, TEXAS


                            WRITTEN DESIGNATION SPECIFYING
                         MATTERS FOR INCLUSION IN CLERK'S RECORD

     TO THE CLERK OF SAID COURT:

            Under Texas Rules of Appellate Procedure 34.5(a)(12) and 34.5(b), Defendant designates

     the following matters to be included in the Clerk's Record:

            1.       Complaint;

            2.       Capias;

            3.       Affidavit of indigency;

            4.       Correspondence and communication between Court and counsel;

            5.       Indictment or Information;

            6.       All motions and pleadings filed by the state or the defendant and not otherwise

     required to be included under Texas Rules of Appellate Procedure 34.5(a);

            7.       All orders issued by Court and not otherwise required to be included under Texas

     Rules of Appellate Procedure 34.5(a);

            8.       Judgment of Conviction, Order Granting Probation, or Order Granting Deferred

     Adjudication;

            9.       Sentence;

            10.      Commitment;

                                                      1
        11.    Motion for New Trial;

        12.    Motion in Arrest of Judgment;

        13.    Communications between Court and jury;

        14.    Any orders pertaining to Continuing Jurisdiction Community Supervision (shock

probation);

       15.     Rulings of the Court on all written bills of exception;

       16.     All exhibits admitted into evidence;

       17.     All defense exhibits offered into evidence but not received in evidence;

       18.     All other documents filed with the clerk;

       19.     Trial court's certification of the right to an appeal;

       20.     Designation of the clerk's record;

       21.     Request for preparation of the reporter's record; and

       22.     Those items identified in Texas Rules of Appellate Procedure Ru1es 34.5(a)(l)

through (11), all other matters required by the Texas Code of Criminal Procedure, or any other

law.

                                               Respectfully submitted,

                                               Michael Mowla
                                               P.O. Box 868
                                               Cedar Hill, Texas 75106
                                               Phone: 972-795-2401
                                               Fax: 972-692-6636
                                               michael@mowlalaw.com
                                               Texas Bar No. 24048680


                                               ~f~r
                                               /s/ Michael Mowla
                                               Michael Mowla
                                                  2
                                     Certificate of Service

      I certify that on October 23,2015, a true and correct copy of this document was served on
Hunt County District Attorney Nobie Walker, 2507 Lee Street, Greenville, TX 75401, phone
903-408-4180, fax 903-408-4296, nwalker@huntcounty.net, by email.


                                           [\.oh
                                            Is/ Michael Mowla
                                            Michael Mowla




                                               3
                                                                                                                               j::,ig
                                                                                                            e~,,.,,Ef                         D
                   THE STATE OF TEXAS
                                                             CASE  No. 29263            . COUNT I Ai
                                                               INCIDENT No./TRN: 9128346548 A002
                                                                                 §
                                                                                                                            ------=
                                                                                                                          -Ai
                                                                                          IN THE DisT./J£t <1cfJ.111fj~TE. EDBY:sH
                                                                                 §                 ("",,(;(

                   V.                                                                         ~           OFHUc~~~~~                               )
                   NATALIEAUSBIEREYNOLDS                                                      §                                         ·Ht.'Nr'o.:::.T;r
                                                                                              §
                   STATE ID      No.: TX 50364544                                             §           354™ JUDICIAL DISTRICT

                                    JUDGMENT OF CONVICTION BY COURT-WAIVER OF JURY TRIAL

---·· ·-·····--·--· .... _Jl!qgg .P.r.~lli!Ji_rrg: __ ----~~~~-~!-~~~~-~~:   . ~~1:\C?~~---- ··--~~~::r~~~~~~~-~---·-- .1.0-20,,2015 ... -·-·· ...
                   Attorney for State:      NOBLE D. WALKER, JR.                                   Attorney for
                   Asst. District Atty:     STEVEN LILLEY       .                                  Defendant:          GEORGE MILNER
                   Offense for which Defendant Convicted:
                   OFFICIAL OPPRESSION
                   Charging Instrument:                                                      Statute for Offense:
                   INDICTMENT                                                                39.03(d) PC
                   Date of Offense:                                 . Plea to Offense:                                 Findings on Deadly Weapon:
                  . 06-l•f2012                                      . NOT.GUILTY                                       NIA
                   Degree of Offense:                                                          . Punishment enhanced to:
               , . CLASS A MISDEMEANOR                                                          . Not enhanced •. _
                  T-erms of Plea Barj?;ain:-

                     Plea tC! 1" ;Enhancemen_t                                 _ .. ,:Plea to 2_nd Enh_a;ncem~9~tlH;a_bit~ial
                 . . P:~:r.ag~~-ph: . · ...              ·-NIA.·            · -- J?aragraph: .·           . . ....             .. -..:NIA.
                     Findings on l" Enhancement                                     Findings:     on  2nd
                    Panig:i:iiph: .                  .     .. NIA                   E;µhance.Il!ent/Babi.tJJal Paragraph:       : _ .NIA
                    Plea to ·          Additional Enhancement Paragraphs: NIA
                     Findings           . on Additional Enhancement Paragraphs: NIA
                    Date Sentence                                                   Date Sentence to
                    Imposed:                        I0- 20 - 2015                    Commence:                             10-20-2015
                    Punishment and
                    Place of                          1 YEARS and
                     Confinement:                                                                                                                   /()h

                             ~   SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY
                                                     SUPERVISION FOR 2 YEARS.
                                       Attorney
                                                           Court Costs:          Lab Fees:           Restitution:         OTHER FEES:
                   $2,000.00
                                       ~ee{?r                 $285.00                 $.00                  $.00          $ 50.00 CRIMESTOPPERS
                  Restitution Payable to: Name:

                  Sex Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62
                  The age of the victim at the time of the offense was
                  NIA -A Victim Impact Statement was filed with the District Clerk in this case.
                  Jail time as a condition
                  of robation:
                                                     30DAYS                  with credit for -0-   DAYS
                  All pertinent information, names and assessments indicated above are incorporated into the language oftbe judgment below by
                  reference.




                  29263
                                                                                                                                                            1
             This cause was called for trial in Hunt County, Texas. The State appeared by her District Attorney.
      Defendant appeared in person with Counsel.

               Both parties announced ready for trial. Defendant waived the right of trial by jury and entered the
      plea indicated above. The Court then admonished Defendant as required by law. It appeared to the Court that
      Defendant was mentally competent to stand trial, made the plea freely and voluntarily, and was aware of the
      consequences of this plea. The Court received the plea and entered it ofrecord. Having heard the evidence
      submitted, the Court found Defendant guilty of the offense indicated above. In the presence of Defendant, the
      Court pronounced sentence against Defendant.

                  The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND
      DECREES that Defendant is GUILTY of the above offense. The Court FINDS the Presentence Investigation, if
      so ordered, was done according to the applicable provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.
                  The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all
     .fine_s,...court.cg.s_ts,andrestitJJti..Qil.as.indicat!Oldabove,.. . ____ .. _        ................- ...... _ ................ ..

                     Punishment Options (select one)
      D        Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the
        State of Texas or the Sheriff of this County to take, safely convey, and deliver Defendant to the
        Director, Institutional Division, TDCJ. The Court ORDERS Defendant to be confined for the period and in
        the manner indicated above. The Court ORDERS Defendant remanded to the custody of the Sheriff of this county
        until the Sheriff can obey the directions of this sentence. The Court.ORDERS that upon release from
        confinement, Defendant proceed immediately to the Hunt County District Clerk. Once there, the Court
        ORDERS Defendant. to·pay; or make arrangements to pay, any remaining unpaid fines, court costs, .and
       .restitution as ordered bythe·Court above.                  .
        18'.1 .County Ja:if.:-Confineme:Q.t-/ Cc,)nfinement in Lieu 'of Payine~t. The Court ORDERS Defendant
... ~~/~D;J.!lleQi;;J.t~l_Y co~iµ~tte._dy of the ~her.i;ff of Hunt .Cou11t:Y., Texas on t!;ie -~.§lte:t.he se.nt.~nce is to          .,. ..
    :. commence: Defendant shall.be ~onfined"in.the ;flurif.County Jail f<>r:the period indicated above.: .. The·-Court
        ORDERS that upon release from confinement, Defendant shall proceed·imme«iiately to the Hunt County ·
      _Distrkt ClerJi, On.ce t}leret, the Court ORDERS Defendant to pay, or make arl'.angements to pay, any remainip.g
. .. - unpiila .~n~·s, 'courb':i:is'ts, and ·restitution'.as ordered by the Court above. · .- --                    -'. . -    .    - .'    . -.. ,.• · ··
.. -.. 0. ·F'hie"ofihi·p~~rlieiii: Tile pun:lsli'merit a~sessea against Defe:b.dailt js·for' a FiNE -O'NLY.. - The·c~'iltt OR:bERS'
        Defendant io·proc·eed ifumedi.ately to the Office of the Hunt County District Clerk. Once there, the· Court, - .· _
   ··:-ORm;-its· I?._efen:d'ant'ta·i:i'ay-~cir'make· arrangements to pa:}>' aU:fines ·arid court costs-as ordered-by the·C\)urt iri-tiiis. ·
        cause.
                  · Execu'tion /.Suspension of Sentence· (select one)
        D The Court ORDERS Defendant's sentence EXECUTED.
        18'.1 The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed
        on community supervision for the adjudged period (above) so long as Defendant abides by and does not violate
        the terms and conditions of community supervision. The Order Setting Forth the Terms and Conditions
        of Community Supervision is incorporated into this judgment by reference.
                    The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent
       incarcerated.
                              Furthermore, the following special findings or orders apply:

     FOR A DEADLY WEAPON FINDING:
     0The Court FINDS Defendant used or exhibited a deadly weapon, namely,          , during the commission of a
     felony offense or during immediate flight therefrom or was a party to the offense and knew that a deadly
     weapon would be used or exhibited. TEX. CODE CRIM. PROC. art. 42.12 §3g.

     FOR DWI IGNITION INTERLOCK:

     D The Court ORDERS that the defendant shall install, on each motor vehicle owned or operated by defendant,
     a device that uses a deep-lung breath analysis mechanism to make impractical the operation of the motor
     vehicle if ethyl alcohol is detected in the breath of the operator. This order shall be in effect from the date of
     this judgment until the date of the first anniversary after the ending of the period of drivers license suspension
     imposed under Section 521.344, Transportation Code. Defendant shall obtain the device(s) at the defendant's
     own cost on or before that ending date. Defendant shall provide evidence to the Court on or before that ending



     29263
                                                                                                                                                       2
 date that the device has been installed on each appropriate vehicle, and the devices shall remain on each
 appropriate vehicle until the first anniversary after the ending of the period of such driver's license suspension.
 Defendant shall not operate any motor vehicle that is not equipped with that device.

 FOR FAMILY VIOLENCE FINDING:
 0The Court FINDS that Defendant was prosecuted for an offense under Title 5 of the Penal Code that involved
 family violence. TEX. CODE CRIM. PROC. art. 42.013.

 FOR SEX OFFENDERS:
  Special Drivers License for Sex Offender:
  0The Court ORDERS Defendant to apply for an original or renewed Texas Driver's License or personal
  identification certificate not later than 30 days after release from confinement or upon receipt of written notice
  from the Texas Department of Public Safety (DPS). The Court further ORDERS Defendant to annually renew
  the license or certificate. The DPS shall place an indication on the Defendant's driver's license or personal
· identifrcatioff certificate tha tthe Defendant·is· subject ·to·the· sex-offender registration requirements;: The OeJurt· -.·.- ·. '· =~·-.-::: :-: ·::--,.-·
  ORDERS the clerk of the Court to send a copy of this order to the DPS and to Defendant. TEX. CODE CRIM. PROC.
  art. 42.016.

 FOR CUMULATION/STACKING ORDER:
 0The Court ORDERS that the sentence in this conviction shall run consecutively and shall begin only when the
 judgment and sentence in the following case has ceased to operate:    . TEX. CODE CRIM. PROC. art. 42.01 §
 1(19).

 TO§ 12.45 UNADJUDICATED. OFFENSES:
  0The Ccnirt FINDS that, with the consent ofthe State's attrney, Defendant admitted guilt as· to the following
  m:iadjudicated offense(s); and t:h;e;Court-agreedto:ta:ke·the·unadj:udicated offense(s) into acco.unt in: determining ..
·.the sentence for the off~nse.ofwhid~ Defendant'was adjudged guilty. Accordingly, the Court.FINDS prosecuticm ...
  is barred  for
               the following unadjudicated offense(s):     . TEX. PENAL CODE§ 12.45;

 TCfSUSPENDPRIVE.R'S.IXCENSE: .•...                     ~.
 D      The defendant's license, permit, and operating privilege is hereby suspended for a period of
 1so aay8.---,                                               ·. . · ·    ······    ·     ··                      "          ·

 (g]AN ADDITIONAL ORDER SETTING TERMS AND CONDITIONS OF COMMUNITY SUPERVISION
 IS PREPARED ON A SEPARATE DOCUMENT ATTACHED TO THIS JUDGMENT AND
 INCORPORATED FOR ALL PURPOSES.

 (g] THE DEFENDANT"S PHOTOGRAPH, IF ATTACHED TO THIS JUDGMENT, IS INCORPORATED
 FOR ALL PURPOSES.

 0ADDITIONAL SPECIAL ORDERS ARE PREPARED ON A SEPARATE DOCUMENT ATTACHED
 TO THIS JUDGMENT AND INCORPORATED FOR ALL PURPOSES.
                                                                                        ORIGINAL SIGNED BY
Signed and entered on 10-20-2015                                                  RICHARD A. BEACOM JR. ' JUDGE

                                                                        HONORABLE RICHARD A. BEACOM, JR.
                                                                        354 TH JDDICIAL DISTRICT COURT




29263
    This is to certify that I, the defendant, herein above, received a written copy of the Judgment in this case as
well as the Order Setting Terms and Conditions of Community Supervision and any Special Orders of the
Court, if signed in this case. The terms and conditions of community supervision were fully explained to me and
I understand that any violation of these conditions of community supervision render me subject to revocation of
this probated sentence and my commitment to the Texas Department of Criminal Justice - Institutional
Division. I promise to obey each and every term and condition of community supervision, and I agree, that
should I not obey each and every term and condition of community supervision, it would not only be proper for
the Court to revoke my community supervision and commit me to the penitentiary, BUT that the Court should
do so.


    I received these documents on 10-20-2015.




                                                                    DEFENDANT




                                                                     COJ\illY.IUNITY SuPERvISION OFFICER
                                                                 -:.'"~"?-···




29263
                                                                                                                 4
                                          NO. 29263
                                                                                 ocr                     ~Y~
 STATE OF TEXAS                                §    IN THE 354th JUDICIAl--            l 6 2Dts      ~
                                               §                    Ct.~~k. '- ..f.;;~ ~
 vs.                                           §    DISTRICT COURT          ·Disrltictcou~~/~
                                               §                                       r. HuNr
 NATALIE AUSBIE REYNOLDS                       §    HUNT COUNTY, TEXAS                         co., tx

   ORDER GRANTING MOTION TO STAY COMMENCEMENT OF TERMS OF
 COMMUNITY SUPERVISION PENDING ISSUANCE OF APPELLATE MANDATE

       On this date, the trial court considered Defendant's Motion to Stay Commencement of

Terms of Community Supervision Pending Issuance of Appellate Mandate. IT IS ORDERED

that said motion is hereby GRANTED.

       IT IS FURTHER ORDERED that all terms of community supervision imposed upon

Defendant are STAYED until Defendant's conviction is affirmed by the appellate courts of the

State of Texas and the mandate issues by the Court of Appeals.




                                            Date




                                            Judge Presiding




                                               1